United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-926
Issued: October 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On March 19, 2012 appellant, through her attorney, filed a timely appeal from a
February 13, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained injuries in the performance of duty on
May 25, 2011.
FACTUAL HISTORY
On May 26, 2011 appellant, then a 44-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that on May 25, 2011 at 11:15 a.m. she was assaulted while in the
1

5 U.S.C. § 8101 et seq.

restroom at work and sustained lacerations to her arms, shoulders, back of head and left hand.
On the claim form she stated that she was exiting the restroom stall and was shoved to the floor.
Appellant stated that while trying to get up, the assailant grabbed her hair, pushed her into a wall
and cut her while cutting her hair.
The record contains a statement (on employing establishment Form 119, report of
contact) from Allison Clemons, a coworker, who reported that on May 25, 2011 between 11:00
a.m. and 11:30 a.m. she saw a Caucasian female enter the restroom. Ms. Clemons states she
went to a coworker’s office adjacent to the restroom, when a student came and stated that
someone was in the restroom bleeding. According to Ms. Clemons, she entered the restroom and
found appellant alone, holding in her hand a silver object that resembled a nail file and bleeding
from lacerations on her arm. Appellant stated that she had been attacked and the police were
notified.
In an employing establishment police report dated May 25, 2011, Officer Brian Singleton
stated that at 11:28 a.m. he arrived at the restroom and found appellant sitting in a wheelchair
sobbing and speaking hysterically. He stated there were blood stains in droplets on the floor that
“were not smeared consistent with a struggle.” Officer Singleton stated there was a scalpel
standing in the toilet bowl as if it had been placed there. He noted appellant had cuts on her left
wrist, forearms, shoulders, palm and chest areas, as well as to her right forearm and triceps, with
some of the cuts appearing to be in line and side by side. According to Officer Singleton,
appellant described the assailant as a heavy black female, who pushed the door unto her as she
was exiting the stall, shoved her against the wall face first and attempted to cut appellant’s hair.
Officer Singleton found no hair on the floor. Appellant indicated that she had picked up the
scalpel and then later threw it down; stating that she did not scream or fight the assailant. Officer
Singleton noted that she had been examined in the emergency room by Dr. Dennis Rudderow,
Board-certified in internal medicine.
In a report dated May 26, 2011, Officer Mark Lucas reported an interview with the
student, who initially found appellant indicated that appellant stated the attacker wore blue
gloves, then stated the gloves were brown, and then stated they were clear gloves. He reported
that Ms. Clemons stated that she observed appellant entering the restroom, then she went to her
office “for not even 10 seconds” and then returned to the work area near the restroom, when the
student entered the restroom and found appellant. Appellant stated that she fell backward into
the rear wall of the stall, with her assailant stating that she wanted appellant’s hair. According to
Officer Lucas, she could not provide a description of the attacker other than she wore clear
gloves and glasses and after stating she did not scream, stated she did scream until the assailant
told her to be quiet. Officer Lucas concluded,
“After talking to [appellant], I noticed several inconsistencies in what [she] was
saying. There were inconsistencies about what type of gloves the subject had on.
There were inconsistencies in the description of the subject. Along with the
inconsistencies, there were two witnesses that saw [appellant] enter the restroom
and never saw anyone else enter the restroom behind her. They also never saw
anyone leave out of the restroom before [she] left out. It also must be noted that
[appellant] stated that she put her arms up around her face to protect her face,
however, the cuts on her arms are located on the inside of her arms not the back of

2

her arms which would be consistent with one being in a defensive posture. With
the facts presented about, it is the findings of this investigator that [her] story was
not accurate in several instances.”
The report also contained a note dated May 27, 2011 from Officer Kirk Carron, who
indicated that Dr. Rudderow had been asked for an opinion as to whether appellant’s wounds
were consistent with an assault. Officer Carron stated that Dr. Rudderow could not determine
whether the cuts were self-inflicted or consistent with an assault.
In a report dated May 25, 2011, Dr. Rudderow indicated that appellant was examined and
that she had multiple linear superficial lacerations to her left arm, left torso and right side. The
initial nurse assessment noted an abrasion to base of head and hair cut from base of head.
By letter dated June 14, 2011, Don Giraudo, the chief of the employing establishment
police service, indicated that on May 25, 2011 appellant’s spouse had stated that during the year
prior appellant had been in treatment for depression. He also indicated that the spouse was
worried about the mental status of his wife.
In a statement received on June 28, 2011, appellant stated that there was a climate of
racial hostility at the employing establishment, and she had received a threatening note on
March 15, 2011. She indicated that she did not keep the note but had informed her supervisors.
Appellant stated that on May 25, 2011 she was pushed against the wall with her face against the
wall, she did scream and her attacker talked about her “white girl hair” and appellant thought she
had scissors.
In an undated statement received on July 18, 2011, Aaron Herr, a supervisor, stated that
on May 20, 2011 appellant had been informed she would not receive a requested reassignment.
According to the supervisor, on May 23, 2011, appellant stated that she did not feel safe at the
current work site, referring to past threats. In a July 25, 2011 statement, supervisors Mr. Herr
and Mary Gross discussed events prior to May 25, 2011.
Appellant submitted a June 16, 2011 report from Dr. Nestor Shust, Board-certified in
emergency medicine, who indicated that she was treated for left shoulder pain. Dr. Shust also
stated that she had “wounds consistent with patient[’]s description of altercation.” He provided a
history that appellant sustained a direct blow on May 25, 2011, noting that she had been getting
cortisone shots for a rotator cuff injury prior to May 25, 2011. Dr. Shust provided results on
examination.
By decision dated August 5, 2011, OWCP denied the claim for compensation. It found
the incident did not occur as alleged.
By letter dated August 30, 2011, appellant requested a hearing before an OWCP hearing
representative. She submitted a November 9, 2010 report from Dr. Shust, who stated that she
was treated at the urgent care facility on May 27 and June 16, 2011 for treatment of injuries that
she received while at work on May 25, 2011. Dr. Shust stated, “[appellant] had recently been
treated for a rotator cuff tear and AC [acromioclavicular] separation. In my medical opinion, I
feel that it would not have been possible for the patient to have reached the injured sites; much
less self-inflicted the lacerations.” A hearing was held on November 29, 2011.
3

By decision dated February 13, 2012, OWCP’s hearing representative affirmed the denial
of the claim. The hearing representative reviewed the evidence and found the incident was not
established as alleged.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”2 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”3 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.4 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury, and generally this can be established only by medical evidence.5
An employee has the burden of establishing the occurrence of an injury at the time, place
and in the manner alleged, by a preponderance of the reliable, probative and substantial
evidence.6 An injury does not have to be confirmed by eyewitnesses to establish that an
employee sustained an injury in the performance of duty, but the employee’s statements must be
consistent with the surrounding facts and circumstances and his subsequent course of action.7 It
is well established that a claimant cannot establish fact of injury if there are inconsistencies in the
evidence that cast serious doubt as to whether the specific event or incident occurred at the time,
place and in the manner alleged.8 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury, and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
doubt on an employee’s statements in determining whether a prima facie case has been
established.9 However, an employee’s statement alleging that an injury occurred at a given time

2

Id. at § 8102(a).

3

Valerie C. Boward, 50 ECAB 126 (1998).

4

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

6

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

7

Charles B. Ward, 38 ECAB 667, 671 (1987).

8

Gene A. McCracken, 46 ECAB 593 (1995); Mary Joan Coppolino, 43 ECAB 988 (1992).

9

Robert A. Gregory, 40 ECAB 478, 483 (1989).

4

and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence.10
ANALYSIS
In the present case, appellant filed a traumatic injury claim alleging that on May 25, 2011
she sustained injuries while she was in the performance of duty. She alleged that she was
attacked by an unknown assailant, who used a scalpel and appellant sustained lacerations and
abrasions while attempting to defend herself. The initial question is whether the factual element
of the claim has been established.
The evidence of record does not raise a question of late notification of injury or
continuing to work without difficulty. Appellant’s statement is given great probative value. The
allegation, however, must be consistent with the facts and circumstances of the case. In this
regard, the Board must rely on the contemporaneous evidence from the officers who investigated
the incident and the accompanying witness statements. While there is evidence in the record
regarding allegations of events occurring prior to May 25, 2011, such as threatening notes, this
evidence is of little probative value as to the specific allegation of a May 25, 2011 incident.
Even if the allegations were established, it would be a matter of speculation whether such
incidents supported the allegation of a May 25, 2011 incident. The investigating officers were in
a position to examine the physical evidence with respect to the allegation. A review of this
evidence indicates that the allegation in this case was not supported by the reported facts and
circumstances.
The May 25, 2001 report from Officer Singleton and the May 26, 2011 report from
Officer Lucas specifically noted several inconsistencies between appellant’s statements and the
evidence at the scene. These inconsistencies include that appellant was initially found holding
the scalpel, but the officer found it placed in the toilet bowl, the blood stains were not smeared or
consistent with a struggle, wounds were not consistent with a defensive posture, no hair was
found, the description of the attacker was vague, there were no witnesses supporting the incident
as alleged and no assailant was identified. The witness statements did not support the allegation
as no individual matching appellant’s description of the assailant was seen, despite the proximity
of witnesses to the restroom. It was clearly the opinion of Officer Lucas that the allegation was
not supported by the surrounding circumstances.
The investigating officers provided first hand contemporaneous accounts of the
circumstances surrounding the allegation on May 25, 2011. Appellant has not established the
factual element of the claim.11
The Board notes that appellant submitted evidence from Dr. Shust, who referred briefly
to a shoulder condition and opined that he did not believe appellant could have reached the
injured sites and self-inflict wounds. Dr. Shust did not provide any additional explanation as to
10

Id.

11

See A.K. Docket No. 12-613 (issued July 25, 2012) (claimant’s allegation of an assault by a student was not
supported by the investigation report).

5

what specific injury sites he felt appellant could not reach or fully explain her restrictions on
motion. The description of the injury in the investigative report were primarily lacerations to the
forearms, shoulder and chest area and Dr. Shust did not provide any support or detailed
explanation for an opinion that appellant could not reach these areas. The evidence indicated
that the physician who initially examined appellant was unable to make a determination as to
whether the wounds were consistent with an assault or self-inflicted.
Having reviewed the probative evidence of record, the Board finds that the evidence does
not confirm appellant’s allegation of an assault by an unknown assailant on May 25, 2011. The
allegation of the May 25, 2011 incident is not consistent with the facts and circumstances of the
case. Appellant has not established an employment incident as alleged, and therefore has not
met her burden of proof to establish the claim.12 Since the evidence does not establish an
incident at the time, place and in the manner alleged, the Board will not review the medical
evidence.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the evidence of record does not establish an employment incident as
alleged on May 25, 2011 and therefore appellant did not meet her burden of proof to establish an
injury in the performance of duty.

12

The Board also notes that compensation is not payable for an injury “caused by the employee’s intention to
bring about the injury ….” 5 U.S.C. § 8102(a)(2).
13

S.P., 59 ECAB 184 (2007).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 13, 2012 is affirmed.
Issued: October 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

